Citation Nr: 1711727	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-45 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 50 percent prior to March 18, 2016 for posttraumatic stress disorder (PTSD), and one higher than 70 percent since March 18, 2016.

2.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s).

REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to August 1970 including service in the Republic of Vietnam.  During his honorable service, he was awarded a Purple Heart, Bronze Star, and Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2010, the Veteran requested a videoconference hearing before a Veterans Law Judge at his local VA office, but on April 29, 2011, he withdrew his hearing request.

The Board previously considered the issues of an increased rating for PTSD and service connection for diabetes and remanded for additional development in September 2015.  Subsequent to the remand, the RO granted service connection for diabetes.  That decision is considered a full grant of benefits sought on appeal, and the appeal concerning diabetes is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

Following development pursuant to the Board's remand instructions, the RO granted an increased rating from 50 to 70 percent for the Veteran's PTSD. Since the RO assigned the 70 percent rating from March 18, 2016, the issue before the Board is entitlement to an increased rating for PTSD, rated 50 percent prior to March 18, 2016, and 70 percent from that date.


FINDINGS OF FACTS

1.  For the entirety of the period on appeal, the evidence is at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximates total occupational and social impairment.

2.  As a result of this decision, the Veteran is in receipt of a total rating based on his PTSD alone, as well as additional service-connected disabilities ratable at at least 60 percent, separate and distinct from PTSD and involving different anatomical segments or bodily systems.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 100 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein (given that a total schedular rating for PTSD is being granted), further discussion of the VCAA is not necessary at this time.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

The Veteran is service-connected for PTSD, rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. §§ 4.125, 4.130. (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one. 79 Fed. Reg. 45094 (Aug. 4, 2014).) 

Under the General Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Notably, a GAF score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.   

The Federal Circuit has stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran was afforded a VA examination in March 2016.  There, the Veteran stated he had many issues when he last worked in 2010 due the severity of hyper-vigilance and flashback symptoms.  He also stated he has severe sleep disturbances.  He reported his mental symptoms were creating marital relationship issues and that he participated in no social activities or individual hobbies.  He stated he does not leave his residence.  A mental status examination revealed near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Impaired impulse control, such as unprovoked irritability with periods of violence, was noted. Additional symptoms include suicidal ideation, disturbances of motivation and mood, flattened effect, and impaired judgement.  Speech was circumstantial, circumlocutory or stereotyped.  Signs of suspiciousness were shown.  The examiner described the overall effect of the symptoms as total social and occupational impairment.

Previously, a VA examination had been conducted in January 2010.  The VA examiner noted a GAF score of 45.  Severe PTSD symptoms were noted included major social withdrawal, depression, and anger with mood variability.  While it was reported the Veteran was attempting to work, the "episodes" of increased symptoms prevented him from finding any permanent work and was only to find temporary or as needed manual labor related work, but only on a part time basis. It was also noted that he rarely leaves his household.

VA mental health treatment records are associated with the claims file. The symptomatology addressed in those records is largely congruent with those discussed in the March 2016 VA examination report. A June 2014 record notes the Veteran's spouse took him to the VAMC Emergency Room because the Veteran had become severely paranoid and delusional during which time he was unable to distinguish between his own sibling and the "enemy."  The record reflects a GAF score of 31. 

A November 2012 clinical note from a VA Licensed Social Worker at the Chattanooga Vet Center is associated with the record.  The note describes trigger responses of trauma and hyper-vigilance on a daily basis and social isolation to the point of the Veteran spending most his time in his room.   Additionally, impaired coping and concentration as well as depression with passive suicidal ideation were noted. 

Further VAMC treatment from June 2009 is associated with the record.  The Veteran reported flashbacks and startled responses on a daily basis, as well as recurrent nightmares.  The Veteran reported that his isolation was of a severity such that it threatened his marital relationship dissolving.

Based on the above, a 100 percent rating for PTSD is warranted.  Even though the Veteran's PTSD symptoms increased in severity between his 2010 and 2016 VA examination, he has continually showed signs of severe occupational social impairments.  Further, he has experienced many problems in functioning in a work environment and maintaining his family relationships consistently throughout the period.  He has had periods of hallucinations and delusion requiring hospitalization, as well severe sleep impairment and suicidal ideations.  In sum, the symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated total social and occupational impairment. 

For the above stated reasons, a rating of 100 percent for service-connected PTSD is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter").

Special Monthly Compensation

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  Bradley 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at a specified rate if a veteran under 38 U.S.C.A. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and:

(1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or,

(2) is permanently housebound by reason of service-connected disability or disabilities. 38 C.F.R. § 3.350(i).

While the separate disabilities rated as 60 percent disabling must involve separate and distinct anatomical segments or body systems, the fact that the total disability and the independent 60 percent disabilities result from a common etiological agent will not preclude entitlement.

In this case, the Board notes that as a result of this decision, a total rating for the Veteran's service-connected PTSD has been granted for the entire rating period on appeal.  Thus, for SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293. 

Because the Veteran has a single service-connected disability rated as total, and has an additional service-connected disabilities (left ankle disability (10 percent), left foot disability (30 percent), diabetes (10 percent), peripheral neuropathy in the left upper extremity (10 percent) and both lower extremities (10 percent each)) that are independently ratable at at least 60 percent, the criteria for SMC under 38 U.S.C.A. § 1114(s) have been met.

Thus, in light of the Court's decisions in Bradley and in Buie as well as memorandum decisions indicating that the Board should address, in the first instance, entitlement to SMC when raised by the evidence of record even though not addressed by the agency of original jurisdiction, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is warranted.



ORDER

Entitlement to a 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s) is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


